Citation Nr: 1012113	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  02-04 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent 
for degenerative disc disease of the cervical spine.

2. Entitlement to an initial rating higher than 20 percent 
for neurologic manifestations of cervical radiculitis in the 
right upper extremity.

3. Whether there should be a separate rating for neurological 
manifestations in the left upper extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1978 to April 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in September 2001, of the 
Montgomery, Alabama, Department of Veterans' Affairs (VA) 
Regional Office (RO).

In a decision, promulgated in January 2006, the Board, in 
part, granted the Veteran's claim for increase for 
degenerative disc disease of the cervical spine, and assigned 
a 20 percent rating.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order, dated in July 2007, the Court 
vacated the Board's decision and remanded the claim to the 
Board for further evidentiary development.  In compliance 
with the Court's order, in February 2008, the Board remanded 
the case for additional development.  

During the pendency of the appeal, in a rating decision in 
February 2009, the RO increased the initial rating for 
degenerative disc disease of the cervical spine to 30 
percent, effective April 16, 2001, the date service 
connection was granted.  The RO also granted a separate 
rating of 20 percent for cervical radiculitis in the right 
upper extremity, effective April 16, 2001.

In June 2009, the Board denied an initial rating higher than 
30 percent for degenerative disc disease of the cervical 
spine and an initial rating higher than 20 percent for 
cervical radiculitis in the right upper extremity.  The 
Veteran appealed the Board's decision of June 2009 to the 
Veterans Claims Court.  

In an Order, dated in November 2009, the Court granted a 
joint motion of the parties and vacated the Board's decision 
and remanded the claim to the Board for compliance with the 
instructions in the joint motion.  


To comply with the Court's Order, the claim is REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  


REMAND

In the joint motion, the parties agreed that the Veteran 
should be furnished a supplemental statement of the case, 
following the rating decision in February 2009, increasing 
the initial rating for degenerative disc disease of the 
cervical spine to 30 percent, effective April 16, 2001, and 
the grant of a separate rating of 20 percent for cervical 
radiculitis in the right upper extremity, effective April 16, 
2001, citing Sims v. Shinseki, 578 F.3d 1332, 1336 (2009) and 
38 C.F.R. §§ 19.31 and 19.38. 

The parties also agreed that the Board should address whether 
a separate rating under Diagnostic Code 8514 is warranted for 
neurological manifestations of the left upper extremity. 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his 
representative a supplemental statement 
of the case on the initial rating of 30 
percent for degenerative disc disease 
of the cervical spine, effective April 
16, 2001, and the grant of a separate, 
initial rating of 20 percent for 
cervical radiculitis in the right upper 
extremity, effective April 16, 2001. 

2.  Afford the Veteran a VA 
neurological examination to include 
electromyography (EMG) and a nerve 
conduction study (NCS) of the median 
and radial nerves of each upper 
extremity to determine the level of 
neurological impairment of the left 
upper extremity.  





The examiner is asked to comment on 
whether the diagnostic testing and 
clinical findings are best described as 
either: 

Incomplete paralysis of the affected 
nerve, that is, functional loss 
affecting movement of the fingers, 
hand, wrist, or elbow, and whether the 
impairment is mild, moderate, or 
severe; or, 

Peripheral neuritis, characterized by 
organic changes, such as, loss of 
reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at 
times excruciating,  or neuritis not 
characterized by organic changes, and 
whether the impairment is mild, 
moderate, or severe; or, 

Peripheral neuralgia characterized 
usually by a dull and intermittent 
pain, of typical distribution so as to 
identify the nerve. 

The claims folder must be made 
available to the examiner for review. 

3.  After the above development is 
completed, adjudicate whether a 
separate rating for neurologial 
manifestations of the left upper 
extremity is warranted.  If the benefit 
is denied, furnish the Veteran a 
supplemental statement of the case and 
return the case to the Board.





The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


